USCA11 Case: 20-13044    Date Filed: 04/26/2021    Page: 1 of 2



                                                            [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                         _____________________

                               No. 20-13044
                           Non-Argument Calendar
                          _____________________

                   D.C. Docket No. 1:18-cr-20060-FAM-1

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

FREDERIK BARBIERI,

                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                          _____________________

                               (April 26, 2021)

Before JORDAN, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:
              USCA11 Case: 20-13044           Date Filed: 04/26/2021   Page: 2 of 2



          Frederick Barbieri appeals the district court’s denial of his motion for

compassionate release under the First Step Act, Pub. L. 115-391, 132 Stat. 5194.

Contrary to the position it took in the district court, the government now concedes—

based on recent guidance from the Centers for Disease Control – that Mr. Barbieri’s

medical conditions constitute an extraordinary and compelling reason for release.

Those conditions (coronary artery disease, ischemia, high blood pressure, and

diabetes) are serious medical conditions which according to the CDC put Mr.

Barbieri at an increased risk of severe COVID-19 infection.

          Given that the district court denied relief to Mr. Barbieri on the ground that

he had not shown an extraordinary and compelling reason for release, and that the

government has since changed its position on that issue, we agree that vacatur and

remand is appropriate. See, e.g., Griekspoor v. United States, 511 F. 2d 137, 138

(5th Cir. 1975). On remand the district court shall re-evaluate Mr. Barbieri’s motion

after receiving supplemental briefing from the parties.

          VACATED and REMANDED.*




*
    Mr. Barbieri’s motion to file supplemental materials is granted.
                                                   2